Exhibit 10.7

 

MAUI LAND & PINEAPPLE COMPANY, INC.
2006 EQUITY AND INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD GRANT NOTICE FOR ROB WEBBER

 

Maui Land & Pineapple Company, Inc., a Hawaii corporation (the “Company”),
pursuant to the provisions of its 2006 Equity and Incentive Award Plan (the
“Plan”), hereby grants to the holder listed below (“Holder”), the number of
shares of the Company’s common stock, no par value (“Stock”), set forth below
(the “Shares”). This Restricted Stock award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Agreement”) and the Plan,
each of which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Restricted Stock Award Grant Notice (the “Grant Notice”). Shares that are
released from Forfeiture Restrictions in accordance with Sections 3.2 and 3.3 of
the Restricted Stock Agreement are referred to in this Grant Notice as “Released
Shares.”

 

Holder:

 

Rob Webber

 

 

 

Grant Date:

 

May 8, 2006

 

 

 

Total Number of Restricted Shares:

 

25,000

 

 

 

Performance Vesting Criteria:

 

Subject to the terms and conditions of the Plan, this Grant Notice and the
Restricted Stock Agreement, up to 5,000 Shares shall vest and become Released
Shares following each of the fiscal years ending December 31, 2006, 2007, 2008,
2009 and 2010 (the “Performance Period”); provided, that the performance
criteria for the applicable fiscal year is achieved, as determined in the sole
and complete discretion of the Committee. Specific performance criteria for
fiscal years 2008, 2009 and 2010 shall be established by the Committee prior to
the end of the first quarter of each fiscal year, as applicable. Specific
performance criteria and the vesting of Shares for fiscal years 2006 and 2007 is
as follows:

 

 

 


 


 


FOR EACH OF THE TWO FISCAL YEARS ENDING DECEMBER 31, 2006 AND 2007, A BLOCK OF
20% OF THE AGGREGATE SHARES (I.E., 5,000 SHARES) SHALL BE SUBJECT TO VESTING
BASED ON ACHIEVING, DURING SUCH YEAR, A LEVEL OF “RETURN ON EQUITY” (“ROE”, AS
DESCRIBED BELOW) WITHIN A RANGE OF ROE FROM A THRESHOLD OF 10% TO A MAXIMUM OF
20%. THE AMOUNT OF THE BLOCK THAT IS VESTED FOR EACH OF THOSE FISCAL YEARS SHALL
BE DETERMINED BY MULTIPLYING THE BLOCK OF SHARES (I.E., 5,000 SHARES) BY A
FRACTION (NOT EXCEEDING 1.0), THE NUMERATOR OF WHICH IS THE AMOUNT BY WHICH THE
ROE FOR THE YEAR EXCEEDS THE THRESHOLD ROE OF 10%, AND THE DENOMINATOR OF WHICH
IS 10%. THUS, FOR EXAMPLE, ASSUME THAT FOR THE YEAR 2006 THE ROE IS DETERMINED
TO BE 15%. HALF OF THE 5,000 SHARES FOR 2006 WILL BECOME VESTED FOLLOWING THE
END OF 2006 (I.E., BASED ON A FRACTION OF (15% ROE MINUS 10% THRESHOLD
ROE)/10%). NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT HOLDER’S EMPLOYMENT
IS TERMINATED BY REASON OF DEATH OR DISABILITY THAT OCCURS ON OR AFTER JULY 1 OF
ANY YEAR IN THE PERFORMANCE PERIOD BUT NO LATER THAN THE ANNOUNCEMENT DATE, AS
DEFINED BELOW, FOR THAT YEAR, AND IS THEREFORE DEEMED TO HAVE OCCURRED ON THE
FIRST BUSINESS DAY AFTER SUCH ANNOUNCEMENT DATE, THEN THE NUMBER OF SHARES THAT
OTHERWISE WOULD VEST PURSUANT TO THE ABOVE CALCULATION SHALL BE MULTIPLIED BY A
FRACTION (NOT EXCEEDING 1.0), THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN
THE YEAR OF

 

--------------------------------------------------------------------------------


 


 


 


HOLDER’S DEATH OR DISABILITY PRIOR TO SUCH DEATH OR DISABILITY, AND THE
DENOMINATOR OF WHICH IS 365.


 


 


 


 


 


FURTHER, THE BLOCKS OF 5,000 SHARES FOR THE FISCAL YEARS 2006 AND 2007 SHALL BE
SUBJECT TO ADDITIONAL VESTING BASED ON A DETERMINATION OF THE AVERAGE ROE FOR
THE TWO-YEAR PERIOD ENDING AT THE END OF THE SECOND FISCAL YEAR IN THE
PERFORMANCE PERIOD. SPECIFICALLY, THE ADDITIONAL SHARES VESTED FOR A GIVEN
FISCAL YEAR SHALL BE DETERMINED FOLLOWING THE END OF THE SECOND FISCAL YEAR
WITHIN THE PERFORMANCE PERIOD AND SHALL BE EQUAL TO: (I) THE VESTED AMOUNT OF
THE BLOCK OF 5,000 SHARES FOR THE GIVEN FISCAL YEAR AS DETERMINED BY APPLYING
THE ABOVE FRACTION, EXCEPT BY SUBSTITUTING THE AVERAGE ROE FOR THE TWO-YEAR
PERIOD, IN LIEU OF THE ROE FOR THE GIVEN FISCAL YEAR, MINUS (II) THE AMOUNT OF
SHARES FOR THE GIVEN FISCAL YEAR THAT HAS VESTED BASED ON THE ROE FOR THAT YEAR
ALONE. THUS, FOR EXAMPLE, AGAIN ASSUME THAT FOR THE YEAR 2006 THE ROE IS
DETERMINED TO BE 15%, AND THE 5,000 SHARE BLOCK OF SHARES FOR 2006 BECOMES 50%
VESTED FOLLOWING THE END OF 2006 (I.E., BASED ON A FRACTION OF (15% ROE MINUS
10% THRESHOLD ROE)/10%). THEREAFTER, IF THE AVERAGE ROE AS OF THE END OF 2007 IS
DETERMINED TO BE 16%, THEN THE 5,000 SHARE BLOCK OF SHARES FOR 2006 SHALL BE
SUBJECT TO AN ADDITIONAL 10% VESTING, EQUAL TO 60% VESTING BASED ON THE AVERAGE
ROE (I.E., FRACTION OF (16% AVERAGE ROE MINUS 10% THRESHOLD ROE)/10%) MINUS 50%
PRIOR VESTING BASED ON ROE FOR 2006. IN OTHER WORDS, TO THE EXTENT THAT THE
AVERAGE ROE FOR THE PERFORMANCE PERIOD DETERMINED AS OF THE END OF 2007 EXCEEDS
THE ROE FOR A PARTICULAR FISCAL YEAR WITHIN THE PERFORMANCE PERIOD AS CALCULATED
FOR THAT YEAR ALONE, AN ADDITIONAL AMOUNT OF THE 5,000 SHARE BLOCK OF SHARES FOR
THAT FISCAL YEAR SHALL BECOME VESTED.


 


 


 


 


 


NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT HOLDER’S EMPLOYMENT IS
TERMINATED BY REASON OF DEATH OR DISABILITY THAT OCCURS ON OR AFTER JULY 1 OF
ANY YEAR IN THE PERFORMANCE PERIOD BUT NO LATER THAN THE ANNOUNCEMENT DATE FOR
THAT YEAR AND IS THEREFORE DEEMED TO HAVE OCCURRED ON THE FIRST BUSINESS DAY
AFTER SUCH ANNOUNCEMENT DATE, THEN THE NUMBER OF ADDITIONAL SHARES THAT
OTHERWISE WOULD BE RELEASED AND VEST PURSUANT TO THE ABOVE CALCULATION SHALL BE
MULTIPLIED BY A FRACTION (NOT EXCEEDING 1.0), THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS IN THE YEAR OF HOLDER’S DEATH OR DISABILITY PRIOR TO SUCH DEATH
OR DISABILITY, PLUS 365 TIMES THE NUMBER OF PREVIOUS YEARS IN THE PERFORMANCE
PERIOD (IF ANY), AND THE DENOMINATOR OF WHICH IS 365 TIMES THE NUMBER OF YEARS
IN THE PERFORMANCE PERIOD (THROUGH AND INCLUDING THE YEAR OF HOLDER’S DEATH OR
DISABILITY).


 


 


 


 


 


FOR PURPOSES OF THIS AGREEMENT, RETURN ON EQUITY OR ROE SHALL MEAN THE COMPANY’S
NET INCOME AFTER TAX, EXCLUSIVE OF EXTRAORDINARY ITEMS SUCH AS DISCONTINUED
OPERATIONS, ASSET SALES OUTSIDE THE ORDINARY COURSE OF BUSINESS, AND MAJOR
IMPAIRMENT LOSSES, DIVIDED BY BEGINNING STOCKHOLDERS’ EQUITY, ALL DETERMINED,
UNLESS OTHERWISE AGREED BY THE COMPANY AND HOLDER, IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPALS, AS PROMULGATED FROM TIME TO TIME BY THE
FINANCIAL ACCOUNTING STANDARDS BOARD (“GAAP”), CONSISTENTLY APPLIED, AND ANY
OTHER FINANCIAL OR PERFORMANCE THRESHOLDS ADOPTED BY THE COMMITTEE SHALL BE
DETERMINED, UNLESS OTHERWISE AGREED BY THE COMPANY AND HOLDER, IN ACCORDANCE
WITH GAAP, CONSISTENTLY APPLIED.


 


 


 


 


 


WITH PROPER REGARD TO GAAP, AND SOUND ACCOUNTING JUDGMENTS AND THE AGREEMENTS OF
THE COMPANY AND HOLDER, THE COMMITTEE SHALL ANNOUNCE THE EXTENT OF VESTING OF
THE BLOCK OF SHARES FOR EACH YEAR DURING THE PERFORMANCE PERIOD AS SOON AS

 

2

--------------------------------------------------------------------------------


 


 


 


REASONABLE POSSIBLE AFTER AUDITED FINANCIAL STATEMENTS ARE AVAILABLE FOR SUCH
YEAR AND AGAIN, IF APPLICABLE, AS SOON AS PRACTICABLE AFTER AUDITED FINANCIAL
STATEMENTS BECOME AVAILABLE FOR THE FOLLOWING FISCAL YEARS (THE “ANNOUNCEMENT
DATE”).


 


 


 

 

 

Any Shares that do not become Released Shares after fiscal year 2007 as
calculated above, and any other Shares that do not become Released Shares at
such time as such Shares are eligible to become Released Shares as a result of
not achieving specified performance criteria shall be carried forward and become
eligible for vesting in the subsequent year of the Performance Period subject to
achievement of performance criteria adopted by the Committee with respect to
such Shares that have been carried forward.

 

 

 

 

 

Notwithstanding the foregoing, subject to the Restricted Stock Agreement, in no
event, shall any Shares vest and become Released Shares following Holder’s
Termination of Employment.

 

By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Holder has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Holder hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under or relating to the
Plan, this Grant Notice or the Restricted Stock Agreement.

 

MAUI LAND & PINEAPPLE COMPANY, INC.:

 

HOLDER: ROBERT I. WEBBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 /S/ DAVID C. COLE

 

By:

 

 /S/ ROBERT I. WEBBER

Print Name:

 

 David C. Cole

 

Print Name:

 

 Robert I. Webber

Title:

 

President & CEO

 

 

 

 

Address:

 

P.O. Box 187

 

Address:

 

 

 

 

Kahului, Maui, Hawaii 96733

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

August 4, 2006

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Maui Land
& Pineapple Company, Inc., a Hawaii corporation (the “Company”), has granted to
Holder the number of shares of the Company’s common stock, no par value
(“Stock”), set forth in the Grant Notice (the “Shares”), upon the terms and
conditions set forth in the Company’s 2006 Equity and Incentive Award Plan (the
“Plan”), the Grant Notice and this Agreement.

 

ARTICLE I

GENERAL

 

1.1           DEFINED TERMS. CAPITALIZED TERMS NOT SPECIFICALLY DEFINED HEREIN
SHALL HAVE THE MEANINGS SPECIFIED IN THE GRANT NOTICE OR, IF NOT DEFINED
THEREIN, THE PLAN.

 

1.2           INCORPORATION OF TERMS OF PLAN. THE SHARES ARE SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN WHICH ARE INCORPORATED HEREIN BY REFERENCE.

 

ARTICLE II

GRANT OF RESTRICTED STOCK

 

2.1           GRANT OF RESTRICTED STOCK. IN CONSIDERATION OF HOLDER’S PAST
AND/OR CONTINUED SERVICE TO THE COMPANY OR ITS SUBSIDIARIES AND FOR OTHER GOOD
AND VALUABLE CONSIDERATION, EFFECTIVE AS OF THE GRANT DATE SET FORTH IN THE
GRANT NOTICE (THE “GRANT DATE”), THE COMPANY HEREBY AGREES TO ISSUE TO HOLDER
THE SHARES, UPON THE TERMS AND CONDITIONS SET FORTH IN THE PLAN, THE GRANT
NOTICE AND THIS AGREEMENT.

 

2.2           ISSUANCE OF SHARES. THE ISSUANCE OF THE SHARES UNDER THIS
AGREEMENT SHALL OCCUR AT THE PRINCIPAL OFFICE OF THE COMPANY SIMULTANEOUSLY WITH
THE EXECUTION OF THE GRANT NOTICE BY THE PARTIES OR ON SUCH OTHER DATE AS THE
COMPANY AND HOLDER SHALL AGREE (THE “ISSUANCE DATE”). SUBJECT TO THE PROVISIONS
OF ARTICLE IV, THE COMPANY SHALL ISSUE THE SHARES (WHICH SHALL BE ISSUED IN
HOLDER’S NAME) ON THE ISSUANCE DATE.

 

2.3           CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES. THE SHARES, OR ANY
PORTION THEREOF, MAY BE EITHER PREVIOUSLY AUTHORIZED BUT UNISSUED SHARES OR
ISSUED SHARES WHICH HAVE THEN BEEN REACQUIRED BY THE COMPANY. SUCH SHARES SHALL
BE FULLY PAID AND NONASSESSABLE. THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR
DELIVER ANY SHARES PRIOR TO FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:

 

(a)         The admission of such Shares to listing on all stock exchanges on
which the Stock is then listed;

 

(b)         The completion of any registration or other qualification of such
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Board shall, in its absolute discretion, deem necessary or advisable;

 

(c)         The obtaining of any approval or other clearance from any state or
federal governmental agency which the Board shall, in its absolute discretion,
determine to be necessary or advisable;

 

1

--------------------------------------------------------------------------------


 

(d)         The lapse of such reasonable period of time following the Issuance
Date as the Board may from time to time establish for reasons of administrative
convenience; and

 

(e)         The receipt by the Company of full payment for all amounts (if any)
which, under federal, state or local tax law, the Company (or other employer
corporation) is required to withhold upon issuance of such Shares.

 

2.4           RIGHTS AS STOCKHOLDER. EXCEPT AS OTHERWISE PROVIDED HEREIN, UPON
DELIVERY OF THE SHARES TO THE ESCROW AGENT PURSUANT TO ARTICLE IV, HOLDER SHALL
HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO SAID SHARES, SUBJECT TO THE
RESTRICTIONS HEREIN, INCLUDING THE RIGHT TO VOTE THE SHARES AND TO RECEIVE ALL
DIVIDENDS OR OTHER DISTRIBUTIONS PAID OR MADE WITH RESPECT TO THE SHARES;
PROVIDED, HOWEVER, THAT ANY AND ALL EXTRAORDINARY CASH DIVIDENDS PAID ON SUCH
SHARES AND ANY AND ALL SHARES OF STOCK, CAPITAL STOCK OR OTHER SECURITIES OR
PROPERTY RECEIVED BY OR DISTRIBUTED TO HOLDER WITH RESPECT TO THE SHARES AS A
RESULT OF ANY STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT,
RECAPITALIZATION, COMBINATION, RECLASSIFICATION, OR SIMILAR CHANGE IN THE
CAPITAL STRUCTURE OF THE COMPANY SHALL ALSO BE SUBJECT TO THE FORFEITURE
RESTRICTION (AS DEFINED IN SECTION 3.1) AND THE RESTRICTIONS ON TRANSFER IN
SECTION 3.5 UNTIL SUCH RESTRICTIONS ON THE UNDERLYING SHARES LAPSE OR ARE
REMOVED PURSUANT TO THIS AGREEMENT (OR, IF SUCH SHARES ARE NO LONGER
OUTSTANDING, UNTIL SUCH TIME AS SUCH SHARES WOULD HAVE BEEN RELEASED FROM THE
FORFEITURE RESTRICTION PURSUANT TO THIS AGREEMENT). IN ADDITION, IN THE EVENT OF
ANY MERGER, CONSOLIDATION, SHARE EXCHANGE OR REORGANIZATION AFFECTING THE
SHARES, INCLUDING, WITHOUT LIMITATION, A CHANGE IN CONTROL, THEN ANY NEW,
SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY (INCLUDING MONEY PAID
OTHER THAN AS A REGULAR CASH DIVIDEND) THAT IS BY REASON OF ANY SUCH TRANSACTION
RECEIVED WITH RESPECT TO, IN EXCHANGE FOR OR IN SUBSTITUTION OF THE SHARES SHALL
ALSO BE SUBJECT TO THE FORFEITURE RESTRICTION (AS DEFINED IN SECTION 3.1) AND
THE RESTRICTIONS ON TRANSFER IN SECTION 3.5 UNTIL SUCH RESTRICTIONS ON THE
UNDERLYING SHARES LAPSE OR ARE REMOVED PURSUANT TO THIS AGREEMENT (OR, IF SUCH
SHARES ARE NO LONGER OUTSTANDING, UNTIL SUCH TIME AS SUCH SHARES WOULD HAVE BEEN
RELEASED FROM THE FORFEITURE RESTRICTION PURSUANT TO THIS AGREEMENT). ANY SUCH
ASSETS OR OTHER SECURITIES RECEIVED BY OR DISTRIBUTED TO HOLDER WITH RESPECT TO,
IN EXCHANGE FOR OR IN SUBSTITUTION OF ANY UNRELEASED SHARES (AS DEFINED IN
SECTION 3.3) SHALL BE IMMEDIATELY DELIVERED TO THE COMPANY TO BE HELD IN ESCROW
PURSUANT TO SECTION 4.1.

 

ARTICLE III

RESTRICTIONS ON SHARES

 

3.1           FORFEITURE RESTRICTION. SUBJECT TO THE PROVISIONS OF SECTION 3.2
AND 3.3, IF HOLDER HAS A TERMINATION OF EMPLOYMENT FOR ANY OR NO REASON, ALL OF
THE UNRELEASED SHARES (AS DEFINED IN SECTION 3.4) SHALL BE FORFEITED IMMEDIATELY
AND AUTOMATICALLY TRANSFERRED TO THE COMPANY WITHOUT FURTHER ACTION BY THE
COMPANY (THE “FORFEITURE RESTRICTION”); PROVIDED, HOWEVER, THAT FOR THIS
PURPOSE, (I) ANY TERMINATION OF HOLDER’S EMPLOYMENT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT OCCURS ON OR AFTER THE FIFTH (5TH) ANNIVERSARY OF THE GRANT
DATE, BUT NOT LATER THAN THE DATE OF THE COMMITTEE’S ANNOUNCEMENT OF VESTING AS
TO 2010 AND ANY ADDITIONAL VESTING AS TO THE 5,000 SHARE BLOCKS FOR 2007, 2008,
2009 AND 2010 (THE “FINAL ANNOUNCEMENT DATE”), SHALL BE DEEMED TO HAVE OCCURRED
ON THE FIRST BUSINESS DAY AFTER THE FINAL ANNOUNCEMENT DATE, AND (II) ANY OTHER
TERMINATION OF HOLDER’S EMPLOYMENT BY REASON OF DEATH OR PERMANENT AND TOTAL
DISABILITY THAT OCCURS ON OR AFTER JULY 1 OF ANY YEAR DURING THE PERFORMANCE
PERIOD, BUT NO LATER THAN THE ANNOUNCEMENT DATE FOR THAT YEAR SHALL BE DEEMED TO
HAVE OCCURRED ON THE FIRST BUSINESS DAY AFTER SUCH ANNOUNCEMENT DATE. FURTHER,
FOR THIS PURPOSE, HOLDER’S EMPLOYMENT SHALL NOT BE TREATED AS TERMINATED IN THE
CASE OF A TRANSFER OF EMPLOYMENT WITHIN THE COMPANY AND ITS SUBSIDIARIES OR IN
THE CASE OF SICK LEAVE AND OTHER APPROVED LEAVES OF ABSENCE. UPON THE OCCURRENCE
OF FORFEITURE UNDER THIS SECTION 3.1, THE COMPANY SHALL BECOME THE LEGAL AND
BENEFICIAL OWNER OF THE SHARES BEING FORFEITED AND ALL RIGHTS AND INTERESTS
THEREIN OR RELATING THERETO AND THE COMPANY SHALL HAVE THE RIGHT TO RETAIN AND
TRANSFER TO ITS OWN NAME THE NUMBER OF SHARES BEING FORFEITED BY HOLDER. IN THE
EVENT ANY OF THE

 

2

--------------------------------------------------------------------------------


 

UNRELEASED SHARES ARE FORFEITED UNDER THIS SECTION 3.1, ANY CASH, CASH
EQUIVALENTS, ASSETS OR SECURITIES RECEIVED BY OR DISTRIBUTED TO HOLDER WITH
RESPECT TO, IN EXCHANGE FOR OR IN SUBSTITUTION OF SUCH SHARES AND HELD BY THE
ESCROW AGENT PURSUANT TO SECTION 4.1 AND THE JOINT ESCROW INSTRUCTIONS SHALL BE
PROMPTLY TRANSFERRED BY THE ESCROW AGENT TO THE COMPANY.

 

3.2           RELEASE OF SHARES FROM FORFEITURE RESTRICTION. SHARES SHALL BE
RELEASED FROM THE FORFEITURE RESTRICTION AS INDICATED IN THE GRANT NOTICE
EFFECTIVE AS OF THE DATE HOLDER RECEIVES WRITTEN THE WRITTEN NOTICE OF RELEASE
SET FORTH IN SECTION 3.6 BELOW. ANY OF THE SHARES RELEASED FROM THE FORFEITURE
RESTRICTION SHALL THEREUPON BE RELEASED FROM THE RESTRICTIONS ON TRANSFER UNDER
SECTION 3.5. IN THE EVENT ANY OF THE SHARES ARE RELEASED FROM THE FORFEITURE
RESTRICTION, ANY DIVIDENDS OR OTHER DISTRIBUTIONS PAID ON SUCH SHARES AND HELD
BY THE ESCROW AGENT PURSUANT TO SECTION 4.1 AND THE JOINT ESCROW INSTRUCTIONS
SHALL BE PROMPTLY PAID BY THE ESCROW AGENT TO HOLDER.

 

3.3           OTHER RELEASE OF SHARES FROM FORFEITURE RESTRICTION.
NOTWITHSTANDING SECTION 3.2 ABOVE, ALL UNRELEASED SHARES SHALL BE RELEASED AND
VEST ON THE THIRTIETH (30TH) DAY FOLLOWING A CHANGE IN CONTROL, UNLESS HOLDER’S
TERMINATION OF EMPLOYMENT OCCURS PRIOR TO SUCH DATE.

 

3.4           UNRELEASED SHARES. ANY OF THE SHARES WHICH, FROM TIME TO TIME,
HAVE NOT YET BEEN RELEASED FROM THE FORFEITURE RESTRICTION ARE REFERRED TO
HEREIN AS “UNRELEASED SHARES.”  TO THE EXTENT THAT THERE ARE ANY UNRELEASED
SHARES REMAINING AFTER THE FINAL ANNOUNCEMENT DATE, SUCH UNRELEASED SHARES SHALL
BE FORFEITED AND TRANSFERRED TO THE COMPANY AS SOON AS PRACTICABLE FOLLOWING
SUCH FINAL ANNOUNCEMENT DATE.

 

3.5           RESTRICTIONS ON TRANSFER. UNLESS OTHERWISE PERMITTED BY THE BOARD
PURSUANT TO THE PLAN, NO UNRELEASED SHARES OR ANY DIVIDENDS OR OTHER
DISTRIBUTIONS THEREON OR ANY INTEREST OR RIGHT THEREIN OR PART THEREOF, SHALL BE
LIABLE FOR THE DEBTS, CONTRACTS OR ENGAGEMENTS OF HOLDER OR HIS OR HER
SUCCESSORS IN INTEREST OR SHALL BE SUBJECT TO SALE OR OTHER DISPOSITION BY
TRANSFER, ALIENATION, ANTICIPATION, PLEDGE, ENCUMBRANCE, ASSIGNMENT OR ANY OTHER
MEANS WHETHER SUCH SALE OR OTHER DISPOSITION BE VOLUNTARY OR INVOLUNTARY OR BY
OPERATION OF LAW BY JUDGMENT, LEVY, ATTACHMENT, GARNISHMENT OR ANY OTHER LEGAL
OR EQUITABLE PROCEEDINGS (INCLUDING BANKRUPTCY), EXCEPT BY WILL OR BY THE LAWS
OF DESCENT AND DISTRIBUTION, OR TO A MEMBER OF HOLDER’S IMMEDIATE FAMILY OR,
PROVIDED THAT THE TRANSFEREE AGREES IN WRITING, IN A FORM PROVIDED BY THE
COMPANY TO BE BOUND BY ALL PROVISIONS OF THIS AGREEMENT, A TRUST OR FAMILY
PARTNERSHIP OR ANY OTHER ENTITY CUSTOMARILY USED FOR ESTATE PLANNING PURPOSES.
ANY ATTEMPTED SALE OR OTHER DISPOSITION OF UNRELEASED SHARES CONTRARY TO THE
FOREGOING RESTRICTIONS ON TRANSFER SHALL BE NULL AND VOID AND OF NO EFFECT.

 

3.6           NOTICE OF RELEASE. THE COMMITTEE SHALL PROVIDE WRITTEN NOTICE TO
HOLDER OF WHETHER, AND THE EXTENT TO WHICH, ANY OF THE SHARES BECAME VESTED AND
RELEASED IN ACCORDANCE WITH SECTION 3.2 ABOVE FOR EACH CALENDAR YEAR DURING THE
PERFORMANCE PERIOD OR SECTION 3.3 ABOVE. SUCH NOTICE SHALL BE PROVIDED AS SOON
AS ADMINISTRATIVELY PRACTICABLE AFTER AUDITED FINANCIAL STATEMENTS ARE AVAILABLE
FOR SUCH CALENDAR YEAR AND THE COMMITTEE HAS CERTIFIED IN WRITING THE EXTENT TO
WHICH THE APPLICABLE PERFORMANCE GOALS SET FORTH IN THE GRANT NOTICE WERE
ACHIEVED.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV

ESCROW OF SHARES

 

4.1           ESCROW OF SHARES. TO INSURE THE AVAILABILITY FOR DELIVERY OF
HOLDER’S UNRELEASED SHARES IN THE EVENT OF FORFEITURE OF SUCH SHARES BY HOLDER
PURSUANT TO SECTIONS 3.1 OR 3.4, HOLDER HEREBY APPOINTS THE SECRETARY OF THE
COMPANY, OR ANY OTHER PERSON DESIGNATED BY THE BOARD AS ESCROW AGENT, AS HIS OR
HER ATTORNEY-IN-FACT TO ASSIGN AND TRANSFER UNTO THE COMPANY, SUCH UNRELEASED
SHARES, IF ANY, FORFEITED BY HOLDER PURSUANT TO SECTIONS 3.1 OR 3.4 AND ANY
DIVIDENDS OR OTHER DISTRIBUTIONS THEREON, AND SHALL, UPON EXECUTION OF THIS
AGREEMENT, DELIVER AND DEPOSIT WITH THE SECRETARY OF THE COMPANY, OR SUCH OTHER
PERSON DESIGNATED BY THE BOARD, ANY SHARE CERTIFICATES REPRESENTING THE
UNRELEASED SHARES, TOGETHER WITH THE STOCK ASSIGNMENT DULY ENDORSED IN BLANK,
ATTACHED AS EXHIBIT B TO THE GRANT NOTICE. THE UNRELEASED SHARES AND STOCK
ASSIGNMENT SHALL BE HELD BY THE SECRETARY OF THE COMPANY, OR SUCH OTHER PERSON
DESIGNATED BY THE BOARD, IN ESCROW, PURSUANT TO THE JOINT ESCROW INSTRUCTIONS OF
THE COMPANY AND HOLDER ATTACHED AS EXHIBIT C TO THE GRANT NOTICE, UNTIL THE
UNRELEASED SHARES ARE FORFEITED BY HOLDER AS PROVIDED IN SECTIONS 3.1 OR 3.4,
UNTIL SUCH UNRELEASED SHARES ARE RELEASED FROM THE FORFEITURE RESTRICTION, OR
UNTIL SUCH TIME AS THIS AGREEMENT NO LONGER IS IN EFFECT. UPON RELEASE OF THE
UNRELEASED SHARES FROM THE FORFEITURE RESTRICTION, THE ESCROW AGENT SHALL
DELIVER TO HOLDER THE CERTIFICATE OR CERTIFICATES REPRESENTING SUCH SHARES IN
THE ESCROW AGENT’S POSSESSION BELONGING TO HOLDER IN ACCORDANCE WITH THE TERMS
OF THE JOINT ESCROW INSTRUCTIONS ATTACHED AS EXHIBIT C TO THE GRANT NOTICE, AND
THE ESCROW AGENT SHALL BE DISCHARGED OF ALL FURTHER OBLIGATIONS HEREUNDER;
PROVIDED, HOWEVER, THAT THE ESCROW AGENT SHALL NEVERTHELESS RETAIN SUCH
CERTIFICATE OR CERTIFICATES AS ESCROW AGENT IF SO REQUIRED PURSUANT TO OTHER
RESTRICTIONS IMPOSED PURSUANT TO THIS AGREEMENT. IF THE SHARES ARE HELD IN BOOK
ENTRY FORM, THEN SUCH ENTRY WILL REFLECT THAT THE SHARES ARE SUBJECT TO THE
RESTRICTIONS OF THIS AGREEMENT. IF ANY DIVIDENDS OR OTHER DISTRIBUTIONS ARE PAID
ON THE UNRELEASED SHARES HELD BY THE ESCROW AGENT PURSUANT TO THIS SECTION 4.1
AND THE JOINT ESCROW INSTRUCTIONS, SUCH DIVIDENDS OR OTHER DISTRIBUTIONS SHALL
ALSO BE SUBJECT TO THE RESTRICTIONS SET FORTH IN THIS AGREEMENT AND HELD IN
ESCROW PENDING RELEASE OF THE UNRELEASED SHARES WITH RESPECT TO WHICH SUCH
DIVIDENDS OR OTHER DISTRIBUTIONS WERE PAID FROM THE FORFEITURE RESTRICTION.

 

4.2           NOTICE OF FORFEITED SHARES; TRANSFER OF FORFEITED SHARES. THE
COMMITTEE SHALL PROVIDE WRITTEN NOTICE TO HOLDER OF WHETHER ANY OF THE SHARES
WERE PERMANENTLY FORFEITED FOR EACH CALENDAR YEAR DURING THE PERFORMANCE PERIOD.
SUCH NOTICE SHALL BE PROVIDED AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER
AUDITED FINANCIAL STATEMENTS ARE AVAILABLE FOR SUCH CALENDAR YEAR. HOLDER HEREBY
AUTHORIZES AND DIRECTS THE SECRETARY OF THE COMPANY, OR SUCH OTHER PERSON
DESIGNATED BY THE BOARD, TO TRANSFER THE UNRELEASED SHARES WHICH HAVE BEEN
FORFEITED BY HOLDER IMMEDIATELY TO THE COMPANY.

 

4.3           NO LIABILITY FOR ACTIONS IN CONNECTION WITH ESCROW. THE COMPANY,
OR ITS DESIGNEE, SHALL NOT BE LIABLE FOR ANY ACT IT MAY DO OR OMIT TO DO WITH
RESPECT TO HOLDING THE SHARES IN ESCROW WHILE ACTING IN GOOD FAITH AND IN THE
EXERCISE OF ITS JUDGMENT.

 

ARTICLE V

OTHER PROVISIONS

 

5.1           ADJUSTMENT FOR STOCK SPLIT. IN THE EVENT OF ANY STOCK DIVIDEND,
STOCK SPLIT, REVERSE STOCK SPLIT, RECAPITALIZATION, COMBINATION,
RECLASSIFICATION, OR SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, THE
BOARD SHALL MAKE APPROPRIATE AND EQUITABLE ADJUSTMENTS IN THE UNRELEASED SHARES
SUBJECT TO THE FORFEITURE RESTRICTION AND THE NUMBER OF SHARES, CONSISTENT WITH
ANY ADJUSTMENT UNDER SECTION 11.3 OF THE PLAN. THE PROVISIONS OF THIS AGREEMENT
SHALL APPLY, TO THE FULL EXTENT SET FORTH HEREIN WITH RESPECT

 

4

--------------------------------------------------------------------------------


 

TO THE SHARES, TO ANY AND ALL SHARES OF CAPITAL STOCK OR OTHER SECURITIES,
PROPERTY OR CASH WHICH MAY BE ISSUED IN RESPECT OF, IN EXCHANGE FOR, OR IN
SUBSTITUTION OF THE SHARES, AND SHALL BE APPROPRIATELY ADJUSTED FOR ANY STOCK
DIVIDENDS, SPLITS, REVERSE SPLITS, COMBINATIONS, RECAPITALIZATIONS AND THE LIKE
OCCURRING AFTER THE DATE HEREOF.

 

5.2           TAXES. HOLDER HAS REVIEWED WITH HOLDER’S OWN TAX ADVISORS THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THIS INVESTMENT AND THE
TRANSACTIONS CONTEMPLATED BY THE GRANT NOTICE AND THIS AGREEMENT. HOLDER IS
RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF
THE COMPANY OR ANY OF ITS AGENTS. HOLDER UNDERSTANDS THAT HOLDER (AND NOT THE
COMPANY) SHALL BE RESPONSIBLE FOR HOLDER’S OWN TAX LIABILITY THAT MAY ARISE AS A
RESULT OF THIS INVESTMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
HOLDER UNDERSTANDS THAT HOLDER WILL RECOGNIZE ORDINARY INCOME FOR FEDERAL INCOME
TAX PURPOSES UNDER SECTION 83 OF THE CODE AS THE RESTRICTIONS APPLICABLE TO THE
UNRELEASED SHARES LAPSE. IN THIS CONTEXT, “RESTRICTION” INCLUDES THE FORFEITURE
RESTRICTION. HOLDER UNDERSTANDS THAT HOLDER MAY ELECT TO BE TAXED FOR FEDERAL
INCOME TAX PURPOSES AT THE TIME THE SHARES ARE ISSUED RATHER THAN AS AND WHEN
THE FORFEITURE RESTRICTION LAPSES BY FILING AN ELECTION UNDER SECTION 83(B) OF
THE CODE WITH THE INTERNAL REVENUE SERVICE NO LATER THAN THIRTY DAYS FOLLOWING
THE DATE OF PURCHASE. A FORM OF ELECTION UNDER SECTION 83(B) OF THE CODE IS
ATTACHED TO THE GRANT NOTICE AS EXHIBIT D.

 

HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(B), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF.

 

5.3           LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN OR THIS AGREEMENT, THE PLAN, THE SHARES AND THIS
AGREEMENT SHALL BE SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN ANY
APPLICABLE EXEMPTIVE RULE UNDER SECTION 16 OF THE EXCHANGE ACT (INCLUDING ANY
AMENDMENT TO RULE 16B-3 OF THE EXCHANGE ACT) THAT ARE REQUIREMENTS FOR THE
APPLICATION OF SUCH EXEMPTIVE RULE. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THIS AGREEMENT SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO
SUCH APPLICABLE EXEMPTIVE RULE.

 

5.4           ADMINISTRATION. THE BOARD SHALL HAVE THE POWER TO INTERPRET THE
PLAN AND THIS AGREEMENT AND TO ADOPT SUCH RULES FOR THE ADMINISTRATION,
INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT THEREWITH AND TO
INTERPRET, AMEND OR REVOKE ANY SUCH RULES. ALL ACTIONS TAKEN AND ALL
INTERPRETATIONS AND DETERMINATIONS MADE BY THE BOARD IN GOOD FAITH SHALL BE
BINDING, CONCLUSIVE AND FINAL UPON HOLDER, THE COMPANY AND ALL OTHER INTERESTED
PERSONS. NO MEMBER OF THE BOARD SHALL BE PERSONALLY LIABLE FOR ANY ACTION,
DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN,
THIS AGREEMENT OR THE SHARES.

 

5.5           RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

 

(a)         Any share certificate(s) evidencing the Shares issued hereunder
shall be endorsed with the following legend and any other legend(s) that may be
required by any applicable federal or state securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

5

--------------------------------------------------------------------------------


 

(b)         Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

(c)         The Company shall not be required: (i) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

 

5.6           TAX WITHHOLDING.

 

(a)         The Company shall be entitled to require payment of any sums
required by federal, state or local tax law to be withheld with respect to the
transfer of the Shares or the lapse of the Forfeiture Restriction with respect
to the Shares, or any other taxable event related thereto. The Company may
permit Holder to make such payment in one or more of the forms specified below:

 

(i)            by cash or check made payable to the Company;

 

(ii)           by the deduction of such amount from other compensation payable
to Holder;

 

(iii)          by tendering Shares which are not subject to the Forfeiture
Restriction and which have a then current Fair Market Value not greater than the
amount necessary to satisfy the Company’s withholding obligation based on the
minimum statutory withholding rates for federal, state and local income tax and
payroll tax purposes; or

 

(iv)          in any combination of the foregoing.

 

(b)           In the event Holder fails to provide timely payment of all sums
required by the Company pursuant to Section 5.6(a), the Company shall have the
right and option, but not obligation, to treat such failure as an election by
Holder to provide all or any portion of such required payment by means of
tendering Shares in accordance with Section 5.6(a)(iii).

 

5.7           NOTICES. ANY NOTICE TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT
TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY IN CARE OF THE SECRETARY OF THE
COMPANY, AND ANY NOTICE TO BE GIVEN TO HOLDER SHALL BE ADDRESSED TO HOLDER AT
THE ADDRESS GIVEN BENEATH HOLDER’S SIGNATURE ON THE GRANT NOTICE. BY A NOTICE
GIVEN PURSUANT TO THIS SECTION 5.7, EITHER PARTY MAY HEREAFTER DESIGNATE A
DIFFERENT ADDRESS FOR NOTICES TO BE GIVEN TO THAT PARTY. ANY NOTICE SHALL BE
DEEMED DULY GIVEN WHEN SENT VIA EMAIL OR WHEN SENT BY CERTIFIED MAIL (RETURN
RECEIPT REQUESTED) AND DEPOSITED (WITH POSTAGE PREPAID) IN A POST OFFICE OR
BRANCH POST OFFICE REGULARLY MAINTAINED BY THE UNITED STATES POSTAL SERVICE.

 

5.8           TITLES. TITLES ARE PROVIDED HEREIN FOR CONVENIENCE ONLY AND ARE
NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS AGREEMENT.

 

5.9           GOVERNING LAW; SEVERABILITY. THIS AGREEMENT SHALL BE ADMINISTERED,
INTERPRETED AND ENFORCED UNDER THE LAWS OF THE STATE OF HAWAII WITHOUT REGARD TO
CONFLICTS OF LAWS THEREOF. SHOULD ANY PROVISION OF THIS AGREEMENT BE DETERMINED
BY A COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE, THE OTHER PROVISIONS SHALL
NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN ENFORCEABLE.

 

5.10         CONFORMITY TO SECURITIES LAWS. HOLDER ACKNOWLEDGES THAT THE PLAN IS
INTENDED TO CONFORM TO THE EXTENT NECESSARY WITH ALL PROVISIONS OF THE
SECURITIES ACT AND THE EXCHANGE ACT AND ANY

 

6

--------------------------------------------------------------------------------


 

AND ALL REGULATIONS AND RULES PROMULGATED BY THE SECURITIES AND EXCHANGE
COMMISSION THEREUNDER, AND STATE SECURITIES LAWS AND REGULATIONS.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PLAN SHALL BE ADMINISTERED,
AND THE SHARES ARE TO BE ISSUED, ONLY IN SUCH A MANNER AS TO CONFORM TO SUCH
LAWS, RULES AND REGULATIONS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN
AND THIS AGREEMENT SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO
SUCH LAWS, RULES AND REGULATIONS.

 

5.11         AMENDMENTS. THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED OR
TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING, SIGNED BY HOLDER AND BY A DULY
AUTHORIZED REPRESENTATIVE OF THE COMPANY.

 

5.12         SUCCESSORS AND ASSIGNS. THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS AGREEMENT TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY. SUBJECT TO
THE RESTRICTIONS ON TRANSFER HEREIN SET FORTH, THIS AGREEMENT SHALL BE BINDING
UPON HOLDER AND HIS OR HER HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
ASSIGNS.

 

7

--------------------------------------------------------------------------------